--------------------------------------------------------------------------------

Exhibit 10.25

EMPLOYMENT AGREEMENT

          This employment agreement (“Agreement”) is made by and between Net 1
UEPS Technologies, Inc. (the “Company”) and David A. Schwarzbach (“Employee”).

          The Company and Employee hereby agree as follows:

1.          Employment and Duties and Responsibilities. Employee shall be
employed as Vice President, Business Development of the Company (the
“Employment”). Employee will also have duties relating to investor relations. In
that capacity, Employee shall do and perform all services, acts or things as
directed by the Company’s Chief Executive Officer. Employee shall commence his
duties on or about January 16, 2006.

2.          At-Will Employment. Employee understands and acknowledges that his
employment at the Company is “at will.” This means that his employment with the
Company is voluntarily entered into, and Employee is free to resign at will, at
any time, with or without notice, with or without cause. Similarly, the Company
may terminate the employment relationship at will, at any time, with or without
notice, with or without cause. Employee also understands and acknowledges that
he may be demoted or disciplined, and the terms of his employment may be altered
at any time, with or without cause, at the discretion of the Company. Employee
understands and acknowledges that no individual other than the Chief Executive
Officer of the Company has the authority to enter into any employment or other
agreement that modifies Employee’s “at-will” status. Any such modification must
be in a single writing signed by both the Employee and by the Company’s Chief
Executive Officer. Employee further understands that no policy, practice,
procedure, statement, or action of the Company, or any individual at the
Company, may alter, modify, or waive the at-will nature of employment with the
Company in any way or at any time.

3.          Employment Policies. Employee agrees to abide by the Company’s
policies, procedures, and rules, written or otherwise, as may be modified from
time to time in the sole discretion of the Company.

4.          Competitive Activities. During his employment, Employee shall not
directly or indirectly either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director or in any other
individual or representative capacity, engage or participate in any business
that is in competition in any manner whatsoever with the business of the
Company.

5.          Compensation.

          a.          Base Salary. Employee shall receive an annual base salary
of $225,000 less all legally required and authorized deductions. Payment of
salary shall be in accordance with the Company’s standard payroll practices.
Employee understands and acknowledges that he will be a salaried exempt employee
under state and federal wage and hour law.

--------------------------------------------------------------------------------

          b.          Annual Bonus. Employee understands and acknowledges that,
for purposes of annual bonus calculations, the Company’s bonus calendar runs
from October 1 through September 30. For 2006, Employee shall receive a bonus of
$75,000, which will be prorated based on the number of months worked by Employee
in 2006 as of September 30, 2006. The amount of future annual bonuses shall be
determined in the sole discretion of the Company.

          c.          Stock Options. The Company shall grant Employee options to
purchase 200,000 shares of the Company’s common stock, at an exercise price
equal to the closing price of the Company’s common stock on the date of this
Agreement (the “Options”), in accordance with the terms and conditions of a
separate stock option grant agreement to be executed by Company and Employee.
The Options shall vest ratably in annual increments over a period of five years.

          d.          Vacation. Employee shall be entitled to vacation benefits
consistent with those for similarly situated executives employed by the Company.

          e.          Benefits. Employee understands and acknowledges that he
will not be eligible for health care benefits, and that if Employee desires to
continue the health care benefits offered by his former employer, he may due so
by timely electing continued coverage under COBRA. The Company agrees to
consider the establishment of healthcare and other employee benefits as it may
deem appropriate from time to time.

6.          Trade Secrets and Confidential and/or Proprietary Information.
Employee acknowledges and agrees that during his employment, and in the course
of the discharge of his duties hereunder, Employee will have access to and
become acquainted with information concerning the operations of the Company,
including without limitation, financial, marketing, personnel, sales,
operational, client, and other information that is owned by the Company and
regularly used in the operation of the Company’s businesses, and that such
information constitutes the Company’s trade secrets and/or confidential or
proprietary information. Employee specifically agrees that he shall not misuse,
misappropriate or disclose any such trade secrets or confidential or proprietary
information directly or indirectly to any other person or use them in any way,
either during the term of his employment, or at any time thereafter, except as
is required in the course of the Employment. Employee further agrees that all
files, records, documents, drawings, specifications, equipment and similar items
relating to the Company’s businesses, whether prepared by Employee or others,
are and shall remain exclusively the property of the Company, and will be
returned to the Company upon termination of employment.

7.          Non-Solicitation. Employee agrees that during his employment, and
for a period of one year after the termination of his employment, Employee shall
not, directly or indirectly, either on Employee’s own behalf, or as a member of
or agent of any other entity use the Company’s trade secrets and/or confidential
proprietary information to solicit, induce (or attempt to induce), or endeavor
to entice away any clients or customers of the Company (unless the Company
consents in writing); or (b) solicit, interfere with, induce (or attempt to
induce) or endeavor to entice away any employee or independent contractor
associated with the Company (or any person whose employment or status as an
independent contractor has terminated within six months preceding the date of
such solicitation) to become affiliated with him or any other person or entity.

- 2 -

--------------------------------------------------------------------------------

8.          Arbitration. Any claim or controversy arising out of or relating to
Employee’s employment at the Company, the terms and conditions of this
Agreement, the enforceability of any term of this Agreement, or any breach
thereof between or among the parties, shall be submitted to arbitration in Palo
Alto, California before a sole arbitrator (the “Arbitrator”) selected from the
American Arbitration Association (“AAA”), and shall be conducted in accordance
with the AAA’s Rules for the Resolution of Employment Disputes and the
provisions of California Code of Civil Procedure Section 1280 et seq., as the
sole, binding and exclusive remedy for such claim or controversy. The decision
of the arbitrator shall be final and binding.

Judgment on any award rendered by such arbitrator may be entered in any court
having jurisdiction over the subject matter of the controversy. The fees and
costs of the arbitrator shall be paid in accordance with California law. Should
any of the parties institute any legal action or administrative proceeding with
respect to any claim or controversy covered by this Agreement by any method
other than said arbitration, the responding party shall be entitled to recover
from the other party all damages, costs, expenses and attorneys' fees incurred
as a result of such action or proceeding.

9.          Sole and Entire Agreement. Except as expressly set forth herein,
this Agreement is the sole, complete and entire agreement between the Company
and Employee concerning the matters contained in this Agreement. This Agreement
supersedes all prior negotiations and/or agreements between the parties, whether
oral or written, concerning such matters.

10.          Amendments. No amendment or other modification of this Agreement
will be effective unless and until it is embodied in a written document signed
by the Chief Executive Officer on behalf of the Company, and by Employee.

11.          Saving Provision. To the extent that any provision of this
Agreement or any paragraph, provision and/or word of this Agreement shall be
found to be illegal or unenforceable for any reason, such paragraph, provision
and/or word shall be modified or deleted in such a manner as to make this
Agreement, as so modified, legal and enforceable under California law. The
remainder of this Agreement shall continue in full force and effect.

11.          Applicable Law. This Agreement and each and every portion of this
Agreement shall be interpreted pursuant to the laws of the State of California.

12.          References to the Company. The term “Company”, as such term is used
in Sections 4, 6 and 7 hereof, shall refer to the Company and its subsidiaries.

13.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which, taken together, shall be
deemed one and the same instrument.

- 3 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company and Employee have each duly executed this
Agreement as of the 9th day of January, 2006.

NET 1 UEPS TECHNOLOGIES, INC.

By: /s/ Dr. Serge C.P. Belamant

DAVID A. SCHWARZBACH

/s/ David A. Schwarzbach

- 4 -

--------------------------------------------------------------------------------